Citation Nr: 1734535	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.  

2.  Entitlement to service connection for a right arm disability.  

3.  Entitlement to service connection for a right big toe disability.  

4.  Entitlement to service connection for a right leg disability, to include the knee.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for broken ribs.  

7.  Entitlement to service connection for diabetes mellitus (diabetes).  

8.  Entitlement to service connection for high blood pressure, to include hypertension.  

9.  Entitlement to service connection for a cardiac disability.  

10.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).  

11.  Entitlement to an initial disability rating in excess of 10 percent prior to October 9, 2013, and in excess of 30 percent thereafter, for posttraumatic headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case was previously before the Board in August 2016, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Subsequent to the August 2016 Board Remand, a January 2015 rating decision granted a 30 percent rating for headaches as of October 9, 2013, and a February 2017 rating decision granted a 50 percent rating as of January 23, 2017, which is the maximum schedular rating available under Diagnostic Code 8100.  Although an increased rating was granted for headaches, the issue remained in appellate status, as the maximum schedular rating had not been assigned prior to January 23, 2017.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The issue has been characterized accordingly.

In August 2011, the Veteran submitted a claim of service connection for right leg pain.  In October 2013, the Veteran was diagnosed with mild degenerative joint disease (DJD) of the right knee.  Accordingly, the Board has interpreted the right claim to include the right knee.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

The issue of entitlement to service connection for a right thumb disability has been raised by the record in an August 2011 statement by the Veteran (see 06/22/16 Correspondence, at 28), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for high blood pressure and a cardiac disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The competent and probative evidence is against finding that the Veteran's right elbow disorder was incurred in or is otherwise related to his period of active service.  

2.  The competent and probative evidence is against finding a current right arm disorder.  

3.  The competent and probative evidence is against finding that the Veteran's right big toe disorder was incurred in or is otherwise related to his period of active service.

4.  The competent and probative evidence is against finding that the Veteran's right leg disorder was incurred in or is otherwise related to his period of active service.

5.  The competent and probative evidence is against finding that the Veteran's low back disorder was incurred in or is otherwise related to his period of active service.

6.  The competent and probative evidence is against finding broken ribs.

7.  The competent and probative evidence is against finding that the Veteran's diabetes was incurred in or is otherwise related to his period of active service.

8.  The competent and probative evidence shows subjective complaints of memory problems; occasionally inappropriate social interaction; subjective symptoms that mildly interfere with work; and neurobehavioral effects that do not interfere with workplace or social interaction, but no objective evidence of deficits in the areas of memory, attention, concentration, executive functioning, judgment, orientation, motor activity, or visual or spatial orientation.  

9.  Throughout the appeal period, the Veteran's residuals of a TBI are shown to have a highest level of severity of "1" for the applicable 10 facets. 

10.  The competent and probative evidence is at least in equipoise as to whether the Veteran experiences very frequent completely prostrating and prolonged headaches productive of severe economic inadaptability for the entire period on appeal.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

3.  The criteria for service connection for a right big toe disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a right leg disability, to include the knee, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

5.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  The criteria for service connection for broken ribs have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

7.  The criteria for entitlement to service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

8.  The criteria for a rating in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8045 (2016).  

9.  The criteria for a rating of 50 percent, but no higher, have been met for posttraumatic headaches for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

VA met its duty to notify by a letter sent to the Veteran in August 2011, prior to adjudication of his claims.  Thus, no additional notice is required.

In August 2011, prior to adjudication of his claim for service connection for TBI and headaches, the AOJ sent the Veteran a letter that satisfied the duty to notify.  Service connection was granted, and the claims for an increased initial rating are downstream issues.  When the original claims were granted, the notice requirements were fulfilled; no further notice is necessary and no prejudice has been alleged.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  

In November 2010, the Veteran stated that he received medical treatment from 
Dr. M.M.  An August 2011 report of general information (telephone) indicates that the Veteran no longer wanted VA to attempt to obtain records from Dr. M.M. as he believe that such evidence may not be available.  

In August 2016, the Board remanded and directed the AOJ to attempt to obtain all VA treatment records from 1989 to present, and relevant treatment records from the San Juan Police Department Medical Office.  In October 2016, VA sent the Veteran a letter asking him to identify any relevant treatment records related to his TBI and headaches and authorize VA to obtain them; however, the Veteran did not respond to this request.  The Board notes that the duty to assist is not a one-way street; the Veteran has a duty to cooperate with VA and facilitate needed development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  By attempting to assist the Veteran, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall, 11 Vet. App. 268.

In January 2017, VA received a response from the San Juan VA medical center (VAMC), indicating that no paper records were located for the Veteran, and that all available electronic records are available, which begin in September 2005.  VA notified the Veteran about the unavailability of records prior to September 2005 in a January 2017 letter.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in this regard, and that any future efforts to obtain VA treatment records prior to September 2005 would be futile.  

The Veteran was afforded VA examinations in February 2011, October 2013, and January 2017.  

As such, the Board will proceed to the merits.  


II.  Service Connection  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Certain chronic diseases, including diabetes and arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  Although DJD is not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the United States Court of Appeals for Veterans Claims (Court) has long recognized that DJD denotes the presence of arthritis.  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (recognizing that the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331.  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Right Elbow

After review of the record, the Board finds that the criteria for service connection for a right elbow disability have not been met.

The evidence establishes a diagnosis of right elbow calcific tendinopathy by x-rays.  10/16/2013 LCM, CAPRI, p. 17.  Thus, the Board finds that a current right elbow disorder exists.  

The Veteran claims that his right elbow disorder is due to an in-service motor vehicle accident in 1964.  The Veteran's service records reflect a November 1964 car accident.  See 05/18/2015 VBMS, STR-Medical, pp. 27.  Thus, the evidence established an in-service event.  

Regarding nexus, in October 2013, a VA examiner opined that it is less likely than not that the Veteran's right elbow disorder was incurred in or related to his period of active service.  In support of his opinion, the examiner stated that the right elbow disorder is less likely than not due to the in-service motor vehicle accident, noting that there was no mention of right arm or elbow trauma or injury during service, and that there is no complaint of bone or joint deformity or a painful elbow on the report of medical history signed by the Veteran in February 1965.  10/16/2013 LCM, CAPRI, p. 44; see also 05/18/2015 VBMS, STR-Medical, pp. 14-15.  In rendering his opinion, the examiner acknowledged the Veteran's statement that he has had right elbow pain since the in-service motor vehicle accident.  10/16/2013 LCM, CAPRI, p. 17.  The Board finds the examiner's opinion to be competent, credible, and probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and included a sufficient rationale based on the medical history specific to the Veteran, to include consideration of the in-service accident and continued pain thereafter.  Additionally, the Board notes that no right elbow injury or disorder was noted on the Veteran's separation examination.  05/18/2015 VBMS, STR-Medical, pp. 12-13.  

Although the Veteran is competent to report symptoms such as elbow pain, he is not competent to opine as to the etiology of his current right elbow disorder, as such an opinion requires medical expertise.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's current right elbow disorder had its onset in or is otherwise related to his period of active service.  

B.  Right Arm

After review of the record, the Board finds that the criteria for service connection for a right arm disability have not been met.

In October 2013, a VA examiner found that the Veteran does not have a right arm disorder (other than his elbow), noting that the right arm was normal on physical examination.  The examiner found no deficits in range of motion or stability and noted that there were no complaints of tenderness during the physical examination.  10/16/2013 LCM, CAPRI, pp. 22, 44.  The Board finds the examiner's opinion to be competent, credible, and probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and a sufficient rationale.  The Veteran's treatment records are otherwise absent for a diagnosed right arm disorder.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding a current right arm disorder during appeal period or proximately to the filing of the claim.  Without competent evidence of a diagnosis/disability of the right arm, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Right Big Toe

After review of the record, the Board finds that the criteria for service connection for a right big toe disability have not been met.

The evidence establishes a diagnosis of hallux valgus and DJD of the right big toe.  10/16/2013 LCM, CAPRI, pp. 29-30.  Thus, the Board finds that a current right big toe disorder exists.  

The Veteran claims that his right big toe disorder is due to the in-service motor vehicle accident.  As noted above, the evidence has established this in-service event.  While the Veteran is competent to report symptoms such as toe pain, he is not competent to opine as to the etiology of his current right big toe disorder, as such an opinion requires medical expertise.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

In October 2013, a VA examiner opined that it is less likely than not that the Veteran's right big toe disorder was incurred in or related to his period of active service.  In support of his opinion, the examiner noted that there are no complaints regarding the right foot during service, and that the report of medical history signed by the Veteran in February 1965 denies foot trouble.  The examiner opined that the hallux valgus and DJD are less likely than not due to the in-service motor vehicle accident, noting that there is no foot trauma described in the service treatment records.  10/16/2013 LCM, CAPRI, p. 46; see also 05/18/2015 VBMS, STR-Medical, pp. 14-15.  In rendering his opinion, the examiner acknowledged the Veteran's statement that he has had right big toe pain since the in-service motor vehicle accident.  10/16/2013 LCM, CAPRI, p. 30.  The Board finds the examiner's opinion to be competent, credible, and probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and included a sufficient rationale based on the medical history specific to the Veteran.  

The Board next addresses whether the evidence demonstrates a continuity of symptomatology regarding the chronic disease of arthritis.  As previously noted, there were no complaints of, treatment for, or diagnoses related to a right big toe injury in service.  No foot or toe injury or disorder was noted on the Veteran's separation examination, and the Veteran denied experiencing foot trouble in February 1965.  05/18/2015 VBMS, STR-Medical, pp. 12-15.  The Board notes that the Veteran was not diagnosed with a right big toe disorder until October 2013, more than 48 years after discharge.  Although the Veteran is competent to report experiencing right big toe pain since discharge, the record does not contain evidence of complaints of or treatment for a right big toe disorder prior to 2011.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that a right big toe disorder was noted in service, or post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 
495-97.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's current right big toe disorder had its onset in or is otherwise related to his period of active service.  

D.  Right Leg (to include Right Knee)

After review of the record, the Board finds that the criteria for service connection for a right leg disability have not been met.  

The evidence establishes a diagnosis of mild DJD of the right knee.  10/16/2013 LCM, CAPRI, p. 23.  Thus, the Board finds that there exists a current right leg disorder; specifically, a right knee disorder.  

The Veteran claims that his right knee disorder is due to the in-service motor vehicle accident.  As noted above, the evidence has established this in-service event.  While the Veteran is competent to report symptoms such as knee pain, he is not competent to opine as to the etiology of his current right knee disorder, as such an opinion requires medical expertise.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

In October 2013, a VA examiner opined that it is less likely than not that the Veteran's right knee disorder was incurred in or related to his period of active service.  In support of his opinion, the examiner noted that there are no complaints regarding the right leg or knee during service, and that the report of medical history signed by the Veteran in February 1965 denies any knee trouble.  The examiner opined that the right knee disorder is as likely as not due to the natural process of aging.  10/16/2013 LCM, CAPRI, p. 46; see also 05/18/2015 VBMS, STR-Medical, pp. 14-15.  In rendering his opinion, the examiner acknowledged the Veteran's statement that he has had right knee pain since the in-service motor vehicle accident.  10/16/2013 LCM, CAPRI, p. 23.  The Board finds the examiner's opinion to be competent, credible, and probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and included a sufficient rationale based on the medical history specific to the Veteran.  

The Board next addresses whether the evidence demonstrates a continuity of symptomatology regarding the chronic disease of arthritis.  As previously noted, there were no complaints of, treatment for, or diagnoses related to a right leg or knee injury in service.  No leg or knee injury or disorder was noted on the Veteran's separation examination, and the Veteran denied experiencing knee trouble in February 1965.  05/18/2015 VBMS, STR-Medical, pp. 12-15.  The Board notes that the Veteran was not diagnosed with a right knee disorder until October 2013, more than 48 years after discharge.  Although the Veteran is competent to report experiencing right knee pain since discharge, the record does not contain evidence of complaints of or treatment for a right leg or knee disorder prior to 2011.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that a right leg or knee disorder was noted in service, or post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's current right leg or knee disorder had its onset in or is otherwise related to his period of active service.  

E.  Low Back

After review of the record, the Board finds that the criteria for service connection for a low back disability have not been met.

The evidence establishes a diagnosis of mild DJD of the lumbar spine.  10/16/2013 LCM, CAPRI, p. 9.  Thus, the Board finds that the evidence establishes a current low back disorder.  

The Veteran claims that his low back disorder is due to the in-service motor vehicle accident.  As noted above, the evidence has established this in-service event.  While the Veteran is competent to report symptoms such as low back pain, he is not competent to opine as to the etiology of his current low back disorder, as such an opinion requires medical expertise.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

In October 2013, a VA examiner opined that it is less likely than not that the Veteran's low back disorder was incurred in or related to his period of active service.  The examiner opined that the low back disorder is less likely than not due to the in-service motor vehicle accident and, in support thereof, noted that no low back trauma was reported at the time of the accident, and explained that due to the anatomy of the vertebrae and the localization in the spine, the lumbar spine would not have been exposed or at risk from trauma to the head.  The examiner concluded that the low back disorder is at least as likely as not due to the natural process of aging.  10/16/2013 LCM, CAPRI, p. 42.  In rendering his opinion, the examiner acknowledged the Veteran's statement that he has had low back pain since the in-service motor vehicle accident.  10/16/2013 LCM, CAPRI, p. 23.  The Board finds the examiner's opinion to be competent, credible, and probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and included a sufficient rationale based on the medical history specific to the Veteran, to include noting that the no direct lower back trauma was noted and due to the anatomy of the vetebraes and the localization in the spine the lumbar spine would not be exposed or at risk to trauma to the head.    

The Board next addresses whether the evidence demonstrates a continuity of symptomatology regarding the chronic disease of arthritis.  There were no complaints of, treatment for, or diagnoses related to a low back injury in service.  Moreover, no low back injury or disorder was noted on the Veteran's separation examination, and the Veteran denied experiencing arthritis or rheumatism in February 1965.  05/18/2015 VBMS, STR-Medical, pp. 12-15.  The Veteran was not diagnosed with DJD of the lumbar spine until October 2013, more than 48 years after discharge.  A February 1990 medical record notes that the Veteran had previously made an insurance claim(s) related to a back injury, and he was diagnosed with lumbar-sacral strain in 1992.  06/22/2016 VBMS, Correspondence, pp. 13, 44.  However, a finding of continuity of symptomatology cannot be based on lumbar strain.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1340 (holding that only those chronic diseases listed in § 3.309(a) are subject to service connection by continuity of symptoms as described in § 3.303(b)).  Moreover, the evidence demonstrates that his diagnosis of lumbar strain was due to a workplace injury that occurred more than 25 years after discharge.  06/22/2016 VBMS, Correspondence, p. 44.  The Board acknowledges the Veteran's statement of experiencing low back pain since the in-service motor vehicle accident, but finds that this statement is outweighed by other competent and probative evidence, as described above.  In short, the preponderance of the relevant, competent evidence is against finding that lumbar DJD was noted in service, or post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's current low back disorder had its onset in or is otherwise related to his period of active service.  

F.  Ribs

After review of the record, the Board finds that the criteria for service connection for broken ribs have not been met.

In October 2013, a VA examiner found that the Veteran does not have broken ribs, noting that there is no evidence of past broken ribs found on physical examination, x-rays, or even by history.  The examiner noted October 2013 chest x-rays reflect, in pertinent part, no displaced or lucent fracture lines of the chest wall or focal bony lesions.  The examiner noted no complaints of rib or thoracic cavity injuries in the Veteran's service treatment records.  10/16/2013 LCM, CAPRI, pp. 36-38, 48.  The Board finds the examiner's opinion to be competent, credible, and probative, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, diagnostic imagining, and a sufficient rationale.

In October 2013, the Veteran reported that although he does not recall the specifics, several years prior his primary care physician informed him that there was evidence of rib fractures on a chest CT scan.  10/16/2013 LCM, CAPRI, p. 36.  Although the Veteran is competent to report a contemporaneous medical diagnosis, see Jandreau, 492 F.3d. at 1377, the Board assigns the Veteran's statement little probative weight, as he admitted to being unclear on the details, and his statement is not supported by other relevant evidence of record.  In this regard, the Veteran's treatment records are otherwise absent for a diagnosis of rib fractures or treatment for related signs or symptoms.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding a current disability related to the Veteran's ribs.  Without competent evidence of a diagnosis of broken ribs or other rib disorder during appeal period or proximately to the filing of the claim, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333.  


G.  Diabetes

After review of the record, the Board finds that the criteria for service connection for diabetes have not been met.

The evidence establishes a current diagnosis of diabetes, to include upon VA primary care visit in November 2016.  01/03/2017 VBMS, CAPRI, p. 5.  An October 2005 medical record notes a history of diabetes for eight years, which would place the onset in approximately 1997, or 32 years after discharge.  Id. at 342.  The Veteran does not assert, and there is no indication from the in-service treatment records, that his diabetes had its onset in or is otherwise related to service.  There is no evidence of complaints of or treatment for diabetes or related signs or symptoms in service, and diabetes was not noted by the Veteran or physician upon separation.  05/18/2015 VBMS, STR-Medical, pp. 12-15.  Accordingly, without an established event, injury, or disease in service, the Board finds that VA's duty to assist to provide an examination has not been triggered regarding his claim for diabetes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's diabetes had its onset in or is otherwise related to his period of active service.  

H.  Benefit of the Doubt

In arriving at the decision to deny the above service connection issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as explained above, the Board finds that the preponderance of the evidence is against these claims so that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

A.  TBI

The residual symptoms of the Veteran's TBI have been evaluated under Diagnostic Codes 8045, generally, and 8100, specifically for headaches.  See 38 C.F.R. § 4.124a.  Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, DC 8045.

DC 8045 is complex and comprehensive and gives much instruction to the rater, as follows:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" (TBI Evaluation Table).  38 C.F.R. § 4.124a, DC 8045.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The rater is to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the TBI Evaluation Table.  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the TBI Evaluation Table.  38 C.F.R. § 4.124a, DC 8045.  

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the TBI Evaluation Table.  38 C.F.R. § 4.124a, DC 8045.

VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the TBI Evaluation Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, DC 8045.  

Also for consideration is the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  38 C.F.R. § 4.124a, DC 8045.

The TBI Evaluation Table contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from zero to three, and a fifth level, the highest level of impairment, and labeled "total."  The evaluator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  38 C.F.R. § 4.124a, DC 8045.  

Note (1) explains that there may be an overlap of manifestations of conditions evaluated under the TBI Evaluation Table with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, DC 8045.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's TBI residuals (excluding headaches).  

In the instant case, the Veteran experiences posttraumatic headaches as a result of his TBI, which are separately rated and discussed below.  

The evidence shows subjective complaints of mild memory loss, but no objective evidence of memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions.  The Veteran was afforded VA examinations by neurologists in February 2012, October 2013, and January 2017, all of which indicate subjective complaints of mild memory loss, but the examiners found no objective evidence of problems on testing of memory, attention, concentration, and executive functions.  02/11/2011 VBMS, VA Exam, p. 5; 10/09/2013 LCM, CAPRI, pp. 2-3; 01/23/2017 VBMS, C&P Exam (TBI DBQ), pp. 2-3.  The Board finds the February 2012, October 2013, and January 2017 VA examinations in this regard to be competent, credible, and highly probative, as they are supported by in-person examinations and medical expertise, and contain consistent findings.  Accordingly, based on the competent and probative evidence, the Board assigns a level 1 impairment of memory, attention, concentration, and executive function for the Veteran's subjective complaints of memory problems.  The level 2 or 3 under that category require objective evidence of memory problems.  The Board finds that the competent and probative evidence weighs against finding objective evidence of impairment in memory, attention, concentration, or executive functions.  For example, the 2013 and 2017 VA examination report do not reflect evidence of deficits in memory, attention, concentration, executive functions on objective testing.  See 10/09/2013 LCM, CAPRI, pp. 2; 01/23/2017 VBMS, C&P Exam (TBI DBQ), pp. 2.

The Board next considers any limitations in social interaction.  The February 2012 and October 2013 VA examinations indicate that social interaction is routinely appropriate.  The January 2017 VA examination reflects occasionally inappropriate social interaction, noting that the Veteran would rather be alone.  02/11/2011 VBMS, VA Exam, p. 5; 10/09/2013 LCM, CAPRI, pp. 2-3; 01/23/2017 VBMS, C&P Exam (TBI DBQ), pp. 2-3.  The Board finds the February 2012, October 2013, and January 2017 VA examinations in this regard to be competent, credible, and highly probative, as they are supported by in-person examinations and medical expertise.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran occasionally demonstrates inappropriate social interaction, and assigns a level 1 in impairment regarding social interaction.  A higher level under that category is warranted only when social interaction is inappropriate frequently or most of the time.  However, for the reasons noted above, The Board finds that the competent and probative evidence weighs against finding inappropriate social interaction on a frequent basis.  

The Board next considers any limitations due to subjective symptoms.  The February 2012 VA examiner found no subjective symptoms that interfere with work; instrumental activities of daily living; or work, family or other close relationships.  However, the February 2012 VA examiner did note the adverse impact of the Veteran's headaches.  The October 2013, and January 2017 VA examinations reflect findings of mild interference with work; instrumental activities of daily living; or work, family or other close relationships due to subjective symptoms such as headaches and sensitivity to light and noise.  02/11/2011 VBMS, VA Exam, pp. 2, 5; 10/09/2013 LCM, CAPRI, pp. 2-3; 01/23/2017 VBMS, C&P Exam (TBI DBQ), pp. 2-3.  The Board finds the February 2012, October 2013, and January 2017 VA examinations in this regard to be competent, credible, and highly probative, as they are supported by in-person examinations and medical expertise, and contain consistent findings.  As previously noted, the Veteran's headaches are separately rated, and for which the Board has herein assigned a 50 percent disability rating for the entire period on appeal.  See 38 C.F.R. § 4.14 (stating that evaluation of the same manifestation under different diagnoses are to be avoided).  Accordingly, based on the competent and probative evidence, the Board assigns a level 1 impairment based on subjective symptoms, other than headaches.  A level 2 is the highest level available under that category and is warranted only if three or more subjective symptoms result in moderate impairment.  The Board finds that the weight of the competent and probative evidence is against finding moderate impairment due to subjective symptoms.  

The Board next considers the impact of neurobehavioral effects.  The February 2012, October 2013, and January 2017 VA examiners all found that the Veteran has one or more neurobehavioral effects, but which do not interfere with workplace interaction or social interaction.  02/11/2011 VBMS, VA Exam, p. 5; 10/09/2013 LCM, CAPRI, pp. 2-3; 01/23/2017 VBMS, C&P Exam (TBI DBQ), pp. 2-3.  The Board finds the February 2012, October 2013, and January 2017 VA examinations in this regard to be competent, credible, and highly probative, as they are supported by in-person examinations and medical expertise, and contain consistent findings.  Accordingly, based on the competent and probative evidence, the Board assigns a level 1 impairment due to neurobehavioral effects.  A higher level under that category is warranted only if neurobehavioral effects interfere with workplace or social interaction.  The Board finds that the weight of the competent and probative evidence is against finding neurobehavioral effects resulting in interference with workplace or social interaction.  

The Board notes that the February 2012, October 2013, and January 2017 VA examiners all found no impairments in judgment, orientation, motor activity, visual spatial orientation, communication, or consciousness.  02/11/2011 VBMS, VA Exam, p. 5; 10/09/2013 LCM, CAPRI, pp. 2-3; 01/23/2017 VBMS, C&P Exam (TBI DBQ), pp. 2-3.  The Board finds the February 2012, October 2013, and January 2017 VA examinations in this regard to be competent, credible, and highly probative, as they are supported by in-person examinations and medical expertise, and contain consistent findings.  The Board further finds that the competent and probative evidence weighs against finding limitations in any of these areas.  Accordingly, the Board assigns a level 0 in the aforementioned areas.  

Based on the TBI evaluation table, a level 1 impairment in cognitive function, social interaction, subjective symptoms, and neurobehavioral effects warrants a 
10 percent rating as these are all the highest facets.  See 38 C.F.R. § 4.124a, 
DC 8045.  In other words, there is no facet assigned a 2, which would be equivalent to a 40 percent rating.  

The Board notes that a higher overall disability rating would not result from rating the Veteran's headaches as part of TBI instead of evaluating the headaches under a separate diagnostic code.  The Veteran currently has a 10 percent disability rating for TBI, and the Board has herein assigned a 50 percent rating for headaches.  Even in the event the Board found that the Veteran's headaches warranted a level 2 impairment for subjective symptoms, the Veteran would be entitled to only a 
40 percent disability rating for TBI, to include headaches, which is lower than the separate ratings currently assigned.  

The Board next considers pertinent physical dysfunctions due to TBI.  The Board first notes that the Veteran is separately compensated for scars of the faces (rated as 20 percent disabling) related to the incident that resulted in TBI.  The February 2012, October 2013, and January 2017 VA examiners all found that the Veteran has no physical findings, complications, conditions, signs or symptoms related to TBI, other than headaches and a scar.  02/11/2011 VBMS, VA Exam, pp. 2-4; 10/09/2013 LCM, CAPRI, p. 3; 01/23/2017 VBMS, C&P Exam (TBI DBQ), p. 3.  The Board finds the February 2012, October 2013, and January 2017 VA examinations in this regard to be competent, credible, and highly probative, as they are supported by in-person examinations and medical expertise, and contain consistent findings.  

The February 2012 VA examiner noted that the Veteran experiences dizziness or vertigo sometimes when he bends at the waste, as well as erectile dysfunction, which the examiner opined is most likely due to a psychological condition.  The Board finds that the weight of the competent and probative evidence is against finding that dizziness or erectile dysfunction are due to TBI.  As previously noted, the examiner found no physical findings, complications, conditions, signs or symptoms related to TBI, other than headaches and a scar, and there is no other evidence indicating a relationship to the Veteran's TBI.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding cognitive or physiological problems, other than headaches and a scar, which could be separately evaluated under another diagnostic code.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be separately rated higher under a diagnostic code other than DC 8045.  

B.  Headaches 

The Veteran's service-connected posttraumatic headaches were assigned an initial rating of 10 percent, effective October 18, 2010, under Diagnostic Code 8100.  
A January 2015 rating decision granted a 30 percent rating for headaches as of October 9, 2013, and subsequent to the August 2016 Board Remand a February 2017 rating decision granted a 50 percent rating as of January 23, 2017.  

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

The term "productive of severe economic inadaptability" is also not defined in veterans' law. However, the Court has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (stating that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating").

After reviewing the relevant medical and lay evidence and applying the above legal criteria, the Board finds that an initial rating of 50 percent, but no higher, is warranted for posttraumatic headaches for the entire period on appeal.  

A February 2011 VA examination indicates that the Veteran was experiencing headaches resembling a common migraine with a duration of several hours on an almost daily basis.  02/11/2011 VBMS, VA Exam, p. 2.  In October 2013, a VA examiner noted characteristic prostrating attacks of migraine headache pain once a month, but also found that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted that while the Veteran is experiencing a headache, he is unable to function in any occupation.  10/09/2013 LCM, CAPRI, pp. 6-7.  In January 2017, the Veteran reported experiencing headaches twice per week, and the VA examiner noted that severe headaches impair the Veteran from doing work.  01/23/2017 VBMS, C&P Exam (Headaches DBQ).  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the entire period on appeal.  

As previously noted, 50 percent is the maximum schedular rating warranted for headaches under Diagnostic Code 8100.  

The Board notes that the Veteran's headaches are directly contemplated by VA's Schedule for Rating Disabilities.  As such, the Board finds exploration for a higher rating under alternative codes is not necessary.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").


ORDER

Service connection for a right elbow disability is denied.  

Service connection for a right arm disability is denied.  

Service connection for a right big toe disability is denied.  

Service connection for a right leg disability, to include the knee, is denied.  

Service connection for a low back disability is denied.  

Service connection for broken ribs is denied.  

Service connection for diabetes is denied.  

An initial disability rating in excess of 10 percent for TBI is denied.  

An initial disability rating of 50 percent, but no higher, for posttraumatic headaches is granted.  


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Specifically, a remand is required to afford the Veteran VA examinations for his claims of service connection for high blood pressure and a cardiac disorder.  

The evidence contains assessments or diagnoses of high blood pressure, hypertension, and cardiac arrhythmia, to include in a November 2016 VA primary care note.  01/03/2017 VBMS, CAPRI, pp. 9-10, 16.  The evidence demonstrates elevated blood pressure during service, and the Veteran's September 1961 entrance examination noted a history of tachycardia, but the December 1962 report of medical examination (for preinduction) evaluated the heart and vascular system as normal.  See 05/18/2015 VBMS, STR-Medical, pp. 4, 6, 21.  Accordingly, the Board finds that there is an indication that there exists a nexus between the Veteran's current high blood pressure, hypertension, and cardiac disorder and his period of active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that it is "a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  The AOJ should schedule the Veteran for an examination to clarify whether he has a current cardiac disorder, and the etiology of the Veteran's high blood pressure, hypertension, and any diagnosed cardiac disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine whether the Veteran has a current cardiac disorder and, if so, its etiology, as well at the etiology of his high blood pressure and hypertension.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify the Veteran's a current cardiac disorder(s) (or had a cardiac disorder during the period of November 5, 2010 to present).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For any diagnosed tachycardia, is there evidence that this disorder increased in severity during service?  

c.  If the answer to (b) is yes, is there clear and unmistakable evidence that the increase in severity is due to the natural progression of the disease during service?

d.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed cardiac disorder (other than tachycardia) had its onset during, or is otherwise etiologically related to, the Veteran's period of active service?  

e.  If the answer to (d) is no, is it at least as likely as not (50 percent or greater probability) that any diagnosed cardiac disorder became manifest to a degree of 
10 percent or more within one year of May 28, 1965?  

f.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed high blood pressure had its onset during, or is otherwise etiologically related to, his active service.  

g.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed high blood pressure became manifest to a degree of 
10 percent (see DC 7101) or more within one year of May 28, 1965.  

h.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset during, or is otherwise etiologically related to, his active service.  

i.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension became manifest to a degree of 10 percent or more within one year of May 28, 1965.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


